122 S.E.2d 709 (1961)
255 N.C. 740
James Lester WOODRUFF
v.
Sonny Tabor HOLBROOK, Thomas Jefferson Billings, Carl Dean Cothren and Winford Stanley Spicer.
No. 378.
Supreme Court of North Carolina.
November 29, 1961.
*710 Elledge & Mast, by Archie Elledge, Clyde C. Randolph, Jr., Winston-Salem, for plaintiff, appellant.
Womble, Carlyle, Sandridge & Rice, by I. E. Carlyle and H. G. Barnhill, Jr., Winston-Salem, for Thomas Jefferson Billings, defendant, appellee.
Deal, Hutchins & Minor, by Fred S. Hutchins, Winston-Salem, for Winford Stanley Spicer, defendant, appellee.
W. G. Mitchell, Kurt R. Conner, No. Wilkesboro, for Carl Dean Cothren, defendant, appellee.
HIGGINS, Justice.
The plaintiff sought to make out a case against the appellees by showing the grey 1950 Oldsmobile, motor No. V722034, involved in the accident was the property, as he alleges, "of one or all the defendants who were jointly engaged in the illicit liquor traffic." To establish ownership the plaintiff sought to introduce in evidence the Department of Motor Vehicles records showing license plate No. NX 713 for 1959 was issued to Billings and the vehicle was subsequently transferred to Spicer, then to Cothren. The plaintiff argues that under G.S. § 8-37 the license plate on a motor vehicle tends to show the ownership of the vehicle. In this case, however, the document which identifies license plate NX 713 as having been issued to Billings also shows it was issued for a green Oldsmobile, motor No. 8A33816H, a vehicle different from the grey Oldsmobile operated by Holbrook at the time of the wreck.
The evidence tends to show that Holbrook was operating his vehicle upon the highway with a license plate issued "for a motor vehicle other than the one on which used." G.S. § 20-63(f). If his operation was "wilful" he would be guilty of a misdemeanor. Guilt would also attach to anyone who knowingly aided and abetted the unlawful use of the plate. The tendered records identify Billings, Spicer and Cothren in succession with the ownership of the green automobile, motor No. 8A33816H. Although the license plate at all times remains the property of the State, it should have been transferred to each new owner. G.S. § 20-63. The physical attachment of the license plate to Holbrook's grey Oldsmobile is not, of itself, *711 sufficient to charge either Billings, Spicer or Cothren when the record shows that plate should have been on a different vehicle.
The plaintiff, aside from the records tendered and excluded, did not make out a case. The records, if admitted, would have shown the plate had been attached to the wrong vehicle, by whom we may only guess. The nonsuit as to each appellee is
Affirmed.